Citation Nr: 1434435	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a cervical spine disability. 

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability. 

4.  Entitlement to service connection for a right arm disability, to include as secondary to a cervical spine disability. 

5.  Entitlement to service connection for a left arm disability, to include as secondary to a cervical spine disability. 

6.  Entitlement to service connection for a psychiatric disability, to include as secondary to asbestosis. 

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestosis. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and a private physician


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from January 1996, October 2005, November 2006, and November 2013 RO rating decisions.  The January 1996 RO decision denied service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability.  The Veteran provided testimony at a personal hearing at the RO in February 1997.  

In an October 1997 decision, the Board denied the Veteran's claims for entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability.  

The Veteran then appealed the Board's October 1997 decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 1998 order, granted the parties' joint motion for remand, vacating the Board's October 1997 decision to the extent that denied service connection for right shoulder, left shoulder, right arm, and left arm disabilities and remanding the case for compliance with the terms of the joint motion.  The July 1998 joint motion and July 1998 Court order also addressed other issues that are not presently on appeal.  

In November 1998, the Board, in pertinent part, remanded the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, for further development.  

In January 2001, the Veteran testified at a Travel Board hearing at the RO.  The Veterans' Law Judge that conduced this hearing thereafter retired and the Veteran declined an opportunity to have another hearing.

In May 2001, the Board, in pertinent part, again remanded the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, for further development.  

An August 2002 RO decision (issued in a supplemental statement of the case) essentially denied service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, all to include as secondary to a cervical spine disability.  

In an April 2003 decision, the Board denied the Veteran's claims for entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability.  

The October 2005 RO decision denied service connection for a psychiatric disorder (listed as depression) and for COPD, both to include as secondary to asbestosis.  By this decision, the RO also denied a TDIU rating.  

The Veteran appealed the Board's April 2003 decision to the Court, which in a November 2005 order vacating the Board's April 2003 decision and remanding the case for compliance with the terms of the order.  The Court also indicated that the Board should adjudicate the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability.  

In a May 2006 the Board remanded the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability, for further development.  The Board also remanded issues of entitlement to service connection for a psychiatric disorder, to include as secondary to asbestosis; entitlement to service connection for COPD, to include as secondary to asbestosis; and entitlement to a TDIU rating, for the issuance of a statement of the case.  The Board further remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability to be adjudicated by the RO.  

The Board observes that the November 2006 RO decision denied service connection for a cervical spine disability on a de novo basis.  The Board observes, however, that service connection for a cervical spine disability was previously denied in a final October 1997 Board decision.  Therefore, the Board was required to address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a cervical spine disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a January 2008 decision, the Board reopened and denied the Veteran's claim for entitlement to service connection for a cervical spine disability.  The Board also denied the Veteran's claims for service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability, all to include as secondary to a cervical spine disability.  The Board further denied the Veteran's claims for entitlement to service connection for a psychiatric disorder, to include as secondary to asbestosis; entitlement to service connection for COPD, to include as secondary to asbestosis; and entitlement to a TDIU rating.  

The Veteran then appealed the January 2008 Board's decision to the Court, which in a November 2009 order, granted the parties' joint motion for remand, vacating the Board's January 2008 decision and remanding the case for compliance with the terms of the joint motion.

In January 2011, the Board requested a Veterans Health Administration (VHA) opinion as to the issue of entitlement to service connection for a cervical spine disability, and the VHA was obtained in January 2011.  In May 2011, the Veteran and his attorney were provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the Veteran and his attorney.  

In January 2012, the Board remanded this case for further development.

In March 2013, the Board issued a decision that denied service connection for cervical spine, right shoulder, left shoulder, right arm, and left arm disabilities as well as remanded for additional development the claims of service connection for a psychiatric disability and COPD as well as the claim for a TDIU.

As to the claims of service connection for a psychiatric disability and COPD as well as the claim for a TDIU, these issues have not been re-certified to the Board since being Remanded in March 2013 and therefore they will not be discussed in the current Remand.

As to the application to reopen the claim of service connection for asbestosis, while the appeal was in Remand status the Veteran in May 2014 filed a notice of disagreement to a November 2013 rating decision that denied this claim.  Therefore, the Board also has jurisdiction over this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claims of service connection for cervical spine, right shoulder, left shoulder, right arm, and left arm disabilities, the Veteran again appealed the Board's March 2013 decision to the Court, which in a January 2014 order, granted the parties' joint motion for remand, vacating the Board's March 2013 decision to the extent that denied service connection for cervical spine, right shoulder, left shoulder, right arm, and left arm disabilities and remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims of service connection for cervical spine, right shoulder, left shoulder, right arm, and left arm disabilities, in the January 2014 joint motion for remand, the parties determined that a remand was required because the March 2013 Board decision did not adequately explain why the Veteran's reports of having sustained an in-service injury and having continued problems with these disabilities since service was not credible evidence and why it did not find the opinions from Drs. Sharpe and DeVincentis credible.  Given the above, the Board finds that a Remand for a VA examination to obtain needed medical opinion evidence is necessary to comply with the Court's order.  As such, the Board must remand this matter for compliance with the Court's January 2014 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As to the application to reopen the claim of service connection for asbestosis, as explained above, in May 2014 the Veteran filed a notice of disagreement to a November 2013 rating decision that denied this claim.  Therefore, the Board finds that a Remand for a statement of the case is needed.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  As to the application to reopen the claim of service connection for asbestosis, the AOJ should issue a statement of the case.  If the Veteran thereafter files a timely substantive appeal, this issue should be returned to the Board.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service injury and his having continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Physically or electronically associated with the claims file the Veteran's post-November 2013 treatment records from the Jacksonville VA Medical Center. 

4.  After undertaking the above development to the extent possible, schedule the Veteran for an orthopedic examination to determine the origins of his cervical spine, right shoulder, left shoulder, right arm, and left arm disabilities.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current cervical spine, right shoulder, left shoulder, right arm, and left arm disabilities, to include any adverse neurological symptomatology caused by his cervical spine disability?  

If the Veteran does not have a right shoulder, left shoulder, right arm, and/or left arm disability, the examiner must specifically say so. 

(b)  As to each diagnosed cervical spine, right shoulder, left shoulder, right arm, and left arm disability, is it at least as likely as not that any are related to or had its onset in service and/or have continued since that time including the Veteran's document motor vehicle accident while on active duty in May 1967?  

(c)  As to any arthritis of the cervical spine, right shoulder, left shoulder, right arm, and/or left arm, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d) As to the current right shoulder, left shoulder, right arm, and left arm disabilities, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by any of the Veteran's service-connected disabilities and/or his cervical spine disability, to including any adverse neurological symptomatology caused by his cervical spine disability?  

In providing the requested opinions regarding the origins of his cervical spine, right shoulder, left shoulder, right arm, and left arm disabilities, the examiner must comment on the Veteran's reports of having sustained in-service injuries at the time of his May 1967 motor vehicle accident and having ongoing problems since that time.

In providing the requested opinions regarding the origins of his cervical spine, right shoulder, left shoulder, right arm, and left arm disabilities, the examiner must also comment on the credibility of the opinions provided by Drs. Sharpe and DeVincentis.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the December 2012 supplemental statement of the case included the VA treatment records added to the virtual VA record in November 2013.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

